DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 15 there is no cited that discloses “a power control circuit for connection to a loop of a fire alarm system, including: 
an adjustable current source adjusting a current from a loop based on a control signal;
 an inverting amplifier providing the control signal to the adjustable current source to control the adjustable current source to approximate a constant power supply, in which the control signal is based on the loop voltage of the loop; and
 a damper connected between the loop and an inverting input of the inverting amplifier for smoothing a voltage provided to the inverting amplifier” (Examiner’s emphasis).
No cited art discloses all of the elements connected and operative as recited in claim 15 and further operative such that adjustable current source is controlled “to approximate a constant power supply”.  Examiner agrees with Applicant’s arguments filed 12/20/21 (see pages 7 to 8) that the shunt control 104 of Orth will not provide such an approximately constant power source (see pages 7 to 8).  Rather, the shunt control circuit is pulsed in Orth and therefore cannot operate as claimed.
Claims 1-5 and 12-14 are allowed for similar reasons as claim 15.

With respect to Orth, as discussed above, the shunt device 104 is intended to provided a pulsed voltage/current.  Adding a reservoir capacitor to the pulsed current source would/may slow/reduced/prevent the pulsing of the output of the shunt current device.  Thus, there would be no seen motivation to add such a reservoir capacitor to the circuit, since doing so would be deleterious to the operation of the circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849